Citation Nr: 0936184	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  07-38 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU), 
on a scheduler basis under 
38 C.F.R. § 4.16(a).

2.  Entitlement to TDIU on a extra-schedular basis under 
38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The Veteran served on active duty from August 1941 until 
January 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to TDIU.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For reasons explained herein, the issue of entitlement to 
TDIU on a extra-schedular basis under 38 C.F.R. § 4.16 (b) is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran does not meet the schedular requirements for 
consideration of a TDIU under 38 C.F.R. § 4.16(a).


CONCLUSION OF LAW

The schedular requirements for a TDIU rating are not met, and 
a TDIU rating on a schedular basis is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the present case, the Veteran was provided with the notice 
required by the VCAA in a letter issued to him in July 2006, 
prior to the adjudication of the claim in October 2006.  The 
RO specifically informed the Veteran of the evidence required 
to substantiate his claim, the information required from him 
to enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The Veteran was also advised of the applicable 
rating criteria.  In that same correspondence, he was also 
notified as to how establish disability ratings and effective 
dates as required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the claim has 
been obtained.  The record before the Board contains VA and 
private medical records and evaluations and VA examination 
reports.  In addition, neither the Veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
In fact in August 2006, the Veteran indicated that he had no 
other information or evidence to offer to VA to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the Veteran in the 
development of the facts pertinent to the claim to the extent 
necessary to reach the determination made in this case.  

Moreover and as a practical matter, as will be explained 
below, the claim on appeal addressing entitlement to TDIU 
under 38 C.F.R. § 4.16(a) being adjudicated herein lacks 
legal merit; hence, the duties to notify and assist imposed 
by the VCAA are not applicable to in this appeal.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002). 

The Board notes that, with respect to the Remanded portion of 
the claim, it is expected that when the claim is returned to 
the RO for further development and appellate consideration of 
the claim, the RO will properly conduct all necessary VCAA 
notice and development in accordance with its review of the 
underlying claim, as necessary.

Factual Background

The Veteran filed a TDIU claim in July 2006, indicating that 
his service-connected vestibular disorder, anxiety and 
hearing loss rendered him unemployable.  The Veteran 
indicated that he had completed college and had additional 
education and/or training.  He reported that he had last 
worked full time in 1987 and became too disabled to work in 
January 2002.  He reported that from March 1987 until January 
2002, he worked in real estate.  

The Veteran's service connected disabilities consist of: 
psychoneurosis-anxiety, evaluated as 30 percent disabling; 
vestibular disorder, evaluated as 30 percent disabling; 
bilateral hearing loss, evaluated as 10 percent disabling; 
and bilateral tinnitus, evaluated as 10 percent disabling.  A 
combined 60 percent disability rating has been in effect from 
August 2004.  


Pertinent evidence addressing the Veteran's employability 
includes a VA general medical examination conducted in 
October 2005, at which time the examiner indicated that the 
Veteran's most limiting factor in terms of employability was 
dizziness.  A VA audio examination of October 2005 includes 
an opinion from the examiner to the effect that the Veteran's 
hearing loss would likely interfere with his ability to 
understand speech, especially in noisy environments, but that 
the use of hearing aids could improve this situation.  The 
examiner indicated that tinnitus would not interfere with the 
Veteran's employability.  A VA examination for mental 
disorders conducted in October 2005 indicated that the 
Veteran experienced some shot-term memory deficit.  A VA 
examination report of the ear (also dated October 2005) 
reflects that labyrinthitis/vertigo was diagnosed.  The 
examiner opined that vertigo appeared to be multi-factoral, 
with service-connected factors playing a role, as well as the 
Veteran's age.  The examiner opined that it would be 
extremely difficult to carry on normal employment with this 
condition, although observing that most 90 year-old patients 
did not carry on normal employment.  

The file contains a medical statement from Dr. M. dated in 
October 2005, in which Dr. M. opined that he did not think 
that the combination of neuropathy and vestibulopathy would 
permit the Veteran to engage in any kind of meaningful 
employment on a daily basis.  Dr. M. further explained that 
the vestibulopathy was so unpredictable and so likely to 
produce postural instability, that the Veteran would always 
be at risk.  

Also on file is a September 2007 statement of Dr. M. 
indicating that testing had revealed that the Veteran was 
unable to hold his balance in conditions in which his 
vestibular system was the primary referencing system.  Dr. M. 
added that it was more likely than not that the vestibular 
disorder was due to service-connected acoustic trauma. 



							[Continued on Next Page]


Legal Analysis

The Veteran contends that his service-connected disabilities 
have rendered him unemployable and requests a total 
disability rating due to individual unemployability.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2008).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2008).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a).



The Veteran's service connected disabilities consist of: 
psychoneurosis-anxiety, evaluated as 30 percent disabling; 
vestibular disorder, evaluated as 30 percent disabling; 
bilateral hearing loss, evaluated as 10 percent disabling; 
and bilateral tinnitus, evaluated as 10 percent disabling.  A 
combined 60 percent disability rating has been in effect from 
August 2004.  

As the Veteran does not have a single disability rated as 60 
percent disabling, nor has a combined disability rating of 70 
percent, the service-connected disabilities do not meet the 
schedular criteria for consideration of TDIU under 38 C.F.R. 
§ 4.16(a) (2008).  Consequently, a TDIU rating on a schedular 
basis, under 38 C.F.R. § 4.16(a), is not warranted, and must 
be denied for lack of entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

A total disability based upon individual unemployability due 
to service-connected disabilities (TDIU) on a scheduler basis 
under 38 C.F.R. § 4.16(a), is denied.


REMAND

For the reasons set forth below, the Board finds that further 
development is necessary to address the issue of whether 
entitlement to TDIU on a extra-schedular basis under 
38 C.F.R. § 4.16(b) may be warranted.

Because the Veteran's combined rating in this case fails to 
meet the schedular percentage standards of section 4.16(a), 
his claim for a total rating may be considered only on an 
extraschedular basis under section 4.16(b).  For those 
veterans who fail to meet the percentage standards set forth 
in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra- 
schedular consideration.  38 C.F.R. § 4.16(b).

Although the Board may not assign an extraschedular rating in 
the first instance because the authority for doing so is 
vested in a particular VA official, the Director of the 
Compensation and Pension Service, the Board may consider 
whether remand to the RO for referral to those officials is 
warranted.  See 38 C.F.R. § 4.16(b) (2008); Bagwell v. Brown, 
9 Vet. App. 337 (1996) (holding that Board is precluded from 
assigning an extraschedular rating in the first instance, but 
the Board is not precluded from considering whether referral 
to the VA officials is warranted); see also VAOPGCPREC 6-96 
(Aug. 16, 1996).  At this point, the Board finds that upon 
review of the record, the RO did not consider whether this 
matter should be referred for extra-schedular consideration 
under the provisions of 38 C.F.R. § 4.16(b).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
delineated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must first determine whether the evidence presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

In this case, the Veteran has reported consistently that he 
is unable to secure and maintain substantially gainful 
employment due to his service-connected disabilities and has 
been unemployed since 2002.  The evidence of bilateral 
hearing loss and tinnitus with related vestibulopathy, as 
well as anxiety neurosis, suggest that the Veteran's service-
connected disabilities collectively and in and of themselves, 
may render him unemployable, as supported by information on 
file in the form of medical reports of Dr. M. dated from 2005 
to 2007 and VA examinations reports of October 2005.  

In this case the evidence cited may present such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disabilities at issue 
are inadequate, and at least suggests that the Veteran is 
unable to secure and follow a substantially gainful 
occupation as a result of his service-connected conditions.  
As such, the Veteran's case may be eligible for consideration 
under 38 C.F.R. § 4.16(b) by referral to the Compensation and 
Pension Director.  As previously mentioned, the Board will 
not itself herein make a decision regarding the Veteran's 
claim for a total rating for compensation purposes based on 
individual unemployability under 38 C.F.R. § 4.16(b), as the 
Board is not permitted to do so in the first instance.  
Bowling v. Principi, 15 Vet. App. 1 (2001).  Instead, as it 
appears that the RO has not considered the provisions and 
procedures 38 C.F.R. § 4.16(b), the Board finds that this 
matter should be remanded to the RO for consideration of 
whether it is appropriate to submit this matter to the 
Compensation and Pension Director for extraschedular 
consideration.  

Accordingly, the TDIU claim is REMANDED for the following 
development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The RO shall consider whether the 
Veteran's claim of entitlement to a total 
disability rating based on individual 
unemployability (TDIU) should be referred 
on an extra-schedular basis to the 
Director, Compensation and Pension 
Service, pursuant to the provisions of 38 
C.F.R. § 4.16(b).  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


